May 30, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       CAROL ANN NORRA, Appellant

NO. 14-08-01169-CV                          V.

HARRIS COUNTY, TEXAS AND THE STATE OF TEXAS, ACTING BY AND
 THROUGH THE TEXAS COMMISSION ON ENVIROMENTAL QUALITY,
                           Appellee
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on December 2, 2008. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Carol Ann Norra.


      We further order this decision certified below for observance.